DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over both claims 1, 4-7, 9 and 11 of U.S. Patent No. 10,045,581 and claims 1, 8, 10 and 11 of U.S. Patent No. 10,251,438.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 1, 5, 7 and 8 of the current application are to be found within the claims 1, 4-7, 9 and 11 of US 10,045,581 and separately within claims 1, 8, 10 and 11 of US 10,251,438. The only difference between the claims lies in the fact that the claims of the patens are much more specific than the claims of the application.  Thus the claims of the current application are generic to the “species or sub-genus” as represented by the claims of the patents.  It has been held that the claimed species or In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993).  

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, the applicant recites “thereby generating selected body part information suitable for: i) selection of a first pre-fabricated compression garment; or ii) generation of a first custom-fitted compression garment”.  Is one of the “selection of a first pre-fabricated compression garment” and “generation of a first custom-fitted compression garment” taking place?  For the purpose of this Office Action, neither of the above method steps are considered to be definitively claimed based on the phrase “suitable for” and therefore the prior art does not have to disclose such a method step.
Similarly, regarding claim 2, the applicant recites “thereby generating information suitable for: i) selection of a second pre-fabricated compression garment; or ii) generation of a second custom-fitted compression garment”.  Is one of the “selection of a second pre-fabricated compression garment” and “generation of a second custom-fitted compression garment” taking place?  For the purpose of this Office Action, neither of the above method steps are considered to be definitively claimed based on the phrase “suitable for” and therefore the prior art does not have to disclose such a method step
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the subsequent shape description information" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is claim 4 meant to be dependent from claim 2 instead of claim 1?
Regarding claim 5, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of this Office Action, the prior art does not have to disclose an image acquisition report as claimed.  
Claims 7 and 8 recite the limitations "the selection of the first pre-fabricated compression garment" and “the generation of the first custom-fitted compression garment” within each of the claims.  There is insufficient antecedent basis for these limitation in the claims.  Note that independent claim 1 is not definitively claiming either of these method steps and therefore neither phrase is introduced.  Additionally, regarding claims 7 and 8, the applicant recites “in a range from 10 to 50 mm Hg”.  It is 
Claims 11 and 12 recite the limitations "the first pre-fabricated compression garment" and “the first custom-fitted compression garment” within each of the claims.  There is insufficient antecedent basis for these limitation in the claims.  Note that independent claim 1 is not definitively claiming either of a pre-fabricated compression garment or a custom-fitted compression garment and therefore neither phrase is introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIAS et al. (US 2005/0049741 A1).
Regarding claim 1, DIAS discloses a method for monitoring a body part of interest of a person, comprising: selecting a body part of a person (para 0054); acquiring, in a baseline imaging event, a plurality of baseline digital images of the selected body part, wherein the plurality of baseline digital images are acquired along at 
Regarding claim 8, DIAS discloses the compression garment being in the form of a leg sleeve (stocking) and being configured to apply a compression value to at least part of the leg of the person in a range from 10 to 50 mmHg (para 0066-0073; 40 mmHg) (note that a foot portion of the stocking can be 25 mmHg).
Claim 21 is also rejected under 35 U.S.C. 102(a)(1) for the reasons addressed above.  Additionally, note that DIAS discloses a subsequent imaging event wherein a plurality of subsequent digital images of the selected body part are acquired and processed by the computer to derive subsequent shape description information for the selected body part (para 0101; note that the leg and foot can be considered a single body part based on creation of a stocking).  


Claim(s) 1-4, 11-16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WEILER et al. (US 2016/0235354 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Regarding claims 1 and 2, WEILER discloses a method for monitoring a body part of interest of a person, comprising: selecting a body part of a person; acquiring, in a baseline imaging event, a plurality of baseline digital images of the selected body part, wherein the plurality of baseline digital images are acquired along at least part of a length of the selected body part; and processing, by a computer, the plurality of baseline digital images to derive baseline shape description information (volume measurements and/or geometrics) for the selected body part, thereby generating selected body part information suitable for generation of a first custom-fitted compression garment (para 040, 0042, 0061, 0074, 0083-0084) (Figures 2a-2b).  WEILER further discloses acquiring, in a subsequent imaging event, a plurality of subsequent digital images of the selected body part, wherein the plurality of subsequent digital images are acquired along at least part of the length of the selected body part; processing, by a computer, the plurality of subsequent digital images to derive subsequent shape description information (volume measurements and/or geometrics) for the selected body part; comparing the baseline shape description information with the subsequent shape 
Regarding claim 3, WEILER discloses incorporating the generated information about the change between the baseline shape description information and the subsequent shape description information into an edema or a lymphedema diagnosis (para 0035-0036 and 0042-0044).
Regarding claim 4, WEILER discloses morphology information for the selected body part being derivable from either or both of the baseline shape description information or the subsequent shape description information (Fig. 3).
Regarding claims 11 and 12, WEILER discloses wherein information is provided to a user from each of the baseline shape description information and the subsequent shape description information, and wherein the provided/generated information indicates whether a change exists between the baseline shape description information and the subsequent shape description information for the selected body part, thereby allowing determination of whether wearing of the first pre-fabricated compression garment or the first custom-fitted compression garment by the person resulted in a change of a geometric shape of the selected body part between the baseline imaging event and the subsequent imaging event and thus a change in a previous diagnosis of edema or lymphedema in the person (para 0035-0036 and 0042-
Claims 13-16 and 18-23 are also rejected under 35 U.S.C. 102(a)(2) by WEILER for the same reasons as discussed above.  Note that WEILER discloses periodically monitoring of the body part(s) over a period of time thereby allowing a progression of changes in a plurality of subsequent shape descriptions of the selected body part to be monitored over time (para 0035-00369 and 0042-0044).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2005/0049741 A1).
DIAS discloses a method as discussed above.  However, DIAS fails to disclose the compression garment being in the form of an arm sleeves for apply compression to an arm of the user.  Within paragraph 0059, DIAS recites that the invention can be applied to the manufacture of other types of pressure garments other than a compression stocking.  Since arm sleeves are considered old and known in the art for applying pressure to a users’ arm to treat medical conditions, it would have been .   

Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being obvious over WEILER et al. (US 2016/0235354 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 5, WEILER discloses a method as discussed above.  However, the ToF imaging device of WEILER appears to be stationary as shown in figure 2a.  However, within paragraph 0059, WEILER discloses it is old and known for an imaging device (i.e. body scanner) to move around and along a selected body part.  Accordingly, it would have been obvious to a person with ordinary skill in the art to have replaced the imaging device of WEILER with an imaging device (i.e. body scanner) that moves with respect to the body part because such appears to be old and known in the art in order to allow a user to be scanned in a singular position.  Note that the recitation involving the image acquisition report does not have to be disclosed by WEILER based on the term “optionally”.     
Regarding claims 7 and 8, WEILER discloses providing a compression garment for body parts such as an arm (arm sleeve) or a leg (leg sleeve) (para 0074).  However, .    
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
The prior art made of record, as cited on the attached PTo-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732